920 So.2d 765 (2006)
Raul OLIVERA-HERRERA, Petitioner,
v.
James TAYLOR, Esquire, Respondent.
No. 5D05-4024.
District Court of Appeal of Florida, Fifth District.
February 10, 2006.
Raul Olivera-Herrera, Jasper, pro se.
James E. Taylor, Jr., Orlando for Respondent.
PALMER, J.
Raul Olivera-Herrera (petitioner) has filed a petition seeking a writ of mandamus to compel his attorney to provide him with copies of the records, files, and documents in his lower court case for use in his postconviction proceedings. The attorney has responded that he has already provided the petitioner with copies of all the discovery materials pertaining to his case but that, in an effort to resolve the matter, he will once again forward petitioner a copy of all the discovery materials pertaining to his file.
This case presents various factual disputes. For example, neither the petitioner nor the attorney specifically allege whether the attorney was appointed as a special public defender. Moreover, this court cannot determine with certainty from the record whether all of the requested documents are subject to disclosure.
Since this court is not equipped to determine factual issues or disputes, this mandamus petition must be transferred to the circuit court for the Ninth Judicial Circuit *766 in and for Orange County, Florida for consideration. See Dumas v. Marrero, 864 So.2d 531 (Fla. 5th DCA 2004).
PETITION TRANSFERRED.
PLEUS, C.J., and SHARP, W., J., concur.